BRICKELL, C. J.
It is peculiarly the province of the jury to draw deductions or inferences from facts, and it is sel*372dom, if ever, permissible for a witness, not an expert, to give bis mere opinion — an opinion which is a mere inference from facts — when the jury are equally competent as to such matter to form the opinion or deduce the conclusion sought from the facts. The witness in this case was not an expert. The matter about which his opinion was sought was as to an inference from facts, which it required no peculiar skill, or particular fitness or experience, to solve. Whether the event could have happened, as to the occurrence of which the witness’ opinion was desired, was a matter of which the jury, guided by their observation and experience, and the circumstances of the particular case, were the best and only judges. The question asked went to the merits of the whole case. There is no appreciable difference between the opinion asked for, and a request for the witness’ opinion as to whether the alibi was proved. The question called for an opinion which was clearly inadmissible, and the court rightly refused to permit the witness to answer. State v. Garvey, 11 Minn. 163; Don Crane & Wife v. Town of Northfield, 33 Vermont, 124; Comm. v. Cooley, 6 Gray, 355; Pelamourges v. Clark, 9 Iowa, 16; Walker v. Walker, 34 Ala. 473.
II. The court did not err in refusing to allow the defendants to show the “ bad character ” of those in charge of the yard and press. It is expressly stated that they were not witnesses or charged with the theft, or otherwise connected with the case. Such an issue was wholly foreign to that on trial. The proof offered would have needlessly incumbered the case, served to distract the attention of the jury from the main points involved, and ■ have uselessly wasted the public time. It would be a dangerous precedent to allow a defendant to take up the time of the court in showing that parties living near the scene of the crime, or who had an opportunity to commit it, were of bad character; there often would be no end to the inquiries thus submitted to the jury, and the trial of criminal cases could thereby be protracted, sometimes beyond the term during which the court is authorized to sit. The evidence was inadmissible for another reason. It did not show whether the bad character was as to truth and veracity, or for honesty. If the proposed evidence was as to the character for truth and veracity, it would clearly be inadmissible, where the parties referred to were not witnesses or otherwise connected with the case, even if we could hold that evidence of bad character for honesty was admissible.
III. There is nothing in the error assigned as to the charge of the court. Under the evidence in this ease the structure mentioned was a “warehouse,” within the meaning of § 3707 of the Revised Code. Hagan et al v. State, in MS. Besides *373this, the exception is a mere general exception to the entire charge of the court not specifying the objectionable parts. In such cases, if any proposition in the charge is correct, the exception is not available.
The judgment of the court below is affirmed.